EXHIBIT 10.3
 
 
SUPPLY AND DISTRIBUTION AGREEMENT
 


This Supply and Distribution Agreement (“Agreement”) is entered into as of
September 29, 2014 (the “Effective Date”) by and between SAVSU Technologies,
LLC, a Delaware limited liability company having its principal place of business
at 1 High Country Road, Santa Fe, NM 87508 (“Seller”), and biologistex CCM, LLC,
a Delaware limited liability company having its principal place of business at
3303 Monte Villa Parkway, Suite 310, Bothell WA 98021 USA (“Buyer”, and together
with Seller, the “Parties”, and each, a “Party”).
 


RECITALS
 


WHEREAS, Seller is in the business of manufacturing and selling controlled
temperature transport containers for the safe delivery and storage of medicines
and biologics; and
 
WHEREAS, Seller wishes to manufacture and sell certain products to Buyer and to
grant Buyer the right to modify such products to be enabled for smart shipper
capability and to promote and distribute such products, and Buyer wishes to
purchase, modify, promote and distribute such products.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and adequacy of which the Parties acknowledge, the
Parties agree as follows:
 


1.  
Definitions.

 
As used herein, the following terms shall have the following meanings:


1.1. “Acceptance” means inspection and performance testing by Buyer in
accordance with the testing protocol set forth in the Manufacturing/Quality
System Requirements, and Buyer’s notification to Seller that the products
conform to Specifications.
 
1.2. “Additional Purchase Order” has the meaning any Purchase order in addition
to the Initial Purchase Order.
 
1.3. “Applicable Regulations” means all statutes, laws and regulations
promulgated by any US or foreign governmental agency and applicable to the
manufacture, approval and notice for sale, quality control, testing, cleaning,
sterilization, packaging, labeling, record retention, storage, handling,
transport, and reporting of the Products in effect at a particular time during
the Term.
 
1.4. “BioLife Software and Portal” means a cloud based software system for
managing information from the EVO smart shippers, and providing a customer
service portal.
 
1.5. “Buyer Trademarks” means Buyer’s trademarks, trade names and logos, and
Buyer’s artwork, trade dress and packaging designs, as designated from time to
time in writing by Buyer.
 
1.6. “Commercialization Date” means the date upon which Buyer is ready to make
the Product available for marketing, sales, and acceptance of customer orders by
Buyer.
 
 
1

--------------------------------------------------------------------------------

 
 
1.7. “Delivery Date” means the date the Products are to be delivered, as set
forth in the Initial Purchase Order or in an Additional Purchase Order.
 
1.8. “Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.
 
1.9. “EVO” means a particular container designed and built by SAVSU.
 
1.10.  “Initial Purchase Order” means the first purchase order for EVO
containers at the quantity, price and schedule outlined in Exhibit B.  This
purchase order is non-cancellable.
 
1.11. “Intellectual Property Rights” means on a world-wide basis, any and all
intangible (a) rights associated with works of authorship including copyrights,
moral rights and mask works; (b) trademark and trade name rights and similar
rights; (c) trade secret rights; (d) patents, designs, algorithms ideas,
concepts, know-how, techniques, inventions, discoveries, improvements,
documents, products, systems, practices, procedures, means, methods, devices,
programs, software, drawings, sketches, trade secrets, invention disclosures
(whether or not patentable) and other industrial property rights; (e) all other
intellectual and industrial property rights of every kind and nature and however
designated, whether arising by operation of law, contract, license or otherwise;
and (f) all registrations, applications, renewals, extensions, continuations,
divisions or reissues hereof now or hereafter in force (including any rights in
any of the foregoing). (g) For the avoidance of doubt, “Intellectual
Property” includes, but is not limited to, subject matter that falls within the
definition of patentable subject matter under the laws of the United States or
any other country or within the definition of copyrightable materials under the
laws of the United States or any other country.
 
1.12. “Manufacturing Facilities” means location of assembly facility for EVO
containers.
 
1.13. “Manufacturing/Quality System Requirements” has the meaning set forth in
Section 2.2.
 
1.14. “Modify the Product” means modification by Buyer limited to the following:
installing electronics sending units and battery pack, initializing the
electronics/cellular system, and authorized repairs and maintenance.
 
1.15. “Product(s)” means the finished products described in the Specifications
attached at Exhibit A.
 
1.16. “Production Version” means the design of finished Products modified and
enabled for smart shipper capability and confirmed by the Parties in writing as
ready for commercial marketing and sales and to be manufactured to meet the
Initial Purchase Order.
 
1.17. “Rejection” means Buyer determination that Products do not conform in any
material respects to the applicable Specifications or have not been manufactured
in conformity with the Manufacturing/Quality System Requirements or any of the
Applicable Regulations, and the Buyer’s notification to the Seller of such a
determination.
 
 
2

--------------------------------------------------------------------------------

 
 
1.18. “Smart Shipper, Smart Box, or Smart Container” means an EVO, or other
SAVSU designed and manufactured, insulated container designed and manufactured
by SAVSU incorporating an integrated electronics package including some or all
of (but not limited to) the following: temperature recorder, cellular
communications, wifi communications, Bluetooth (or other near field
communications) communications, remote temperature monitoring, and light/IR
sensing.
 
1.19. “Specifications” means the raw materials, manufacturing, quality assurance
and finished device specifications and protocols for the Products, as set forth
in Exhibit A.
 
1.20. “Supply Agreement Effective Date” means the date on which the Supply
Agreement is executed.


2. Manufacture and Supply. 


2.1. Manufacture. Seller agrees to manufacture and supply to Buyer those
quantities of the Products provided for in the Initial Purchase Order and such
additional quantities of Products that Buyer orders pursuant to Additional
Purchase Orders that are accepted by Seller pursuant to Section 2.8, all in
accordance with the terms and conditions of this Agreement.
 
2.2. Manufacturing/Quality System Requirements. Prior to shipment to Buyer,
Seller agrees that it shall manufacture, test, clean, package, store, handle,
and label all Products sold hereunder in conformity with ISO 9001 and the
further manufacturing and quality system requirements set forth at attached
Exhibit D (together, the “Manufacturing/Quality System Requirements”). Seller
agrees to implement any changes that are required by amendments to such
manufacturing and quality system requirements in an expeditious and commercially
prudent manner.
 
2.3. Applicable Regulations.
 
(a) Seller shall manufacture, test, clean, package, store, handle and label the
Products in accordance with all Applicable Regulations. Each Party shall
promptly notify the other of any new laws, regulations, rules or requirements of
which it becomes aware that pertain to Products, and shall confer with the other
with respect to the best means to comply with such requirements. Seller
represents and warrants to Buyer that it has, and will retain its ISO 9001
certification (or other applicable ISO series 9000 certification) and will
maintain a quality system certified to ISO 9001 for the duration of this
Agreement.
 
(b) Seller shall use reasonable efforts to provide support to Buyer for any
regulatory submissions and registrations which Buyer determines are necessary or
advisable for the Products as modified by Buyer worldwide, including through the
production of documents in Seller’s possession. Any costs in connection
therewith shall be borne by Buyer. Additional regulatory requirements and
deliverables shall be as specified in the manufacturing and quality system
requirements agreed to from time to time by the Parties. If any update is
necessary to conform the design and manufacture of the Products with regulatory
changes that come into force after the Effective Date, the Parties shall
negotiate in good faith to develop and execute a new Initial Purchase Order
and/or Additional Purchase Orders for such update.
 
(c) Each Party shall designate an individual within its organization to be the
primary contact regarding regulatory issues. Such individual may be changed by
giving written notice thereof to the other Party.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) With respect to its performance hereunder, Seller shall make all
commercially reasonable efforts to obtain and comply in all material respects
with all applicable permits and registrations, and all applicable present and
future orders, regulations, requirements and laws of any governmental authority
in addition to the Applicable Regulations.
 
2.4. Technical Meetings. Each Party agrees to conduct technical (e.g.,
engineering, quality) meetings with the other Party in person or by conference
call regularly as agreed by the Parties, and no less than monthly for the first
six months, and on an agreed upon schedule thereafter.  Meeting notice will be
given 14 days ahead of time. Each Party will provide at least one person from
its engineering personnel at the technical meetings. Each Party shall bear its
own expenses in attending such meetings.
 
2.5. Management Meetings. Each Party agrees to conduct management (e.g., asset
utilization, cost reduction) meetings with the other Party in person or by
conference call regularly as agreed by the Parties, and no less than quarterly.
Meetings can be requested by either Party as needed. Meeting notice will be
given 14 days ahead of time.  Each Party will provide at least one person from
its management personnel at the management meetings. Each Party shall bear their
own expenses in attending such meetings.
 
2.6. Commercialization Date. Seller shall ensure that all obligations required
of it to achieve the Commercialization Date are completed prior to December 31,
2014. A breach of this Section 2.6 shall be a material breach of this Agreement.
 
2.7. Initial Purchase Order. Within twenty (20) business days of the Supply
Agreement Effective Date, Buyer shall submit to Seller a purchase order (the
“Initial Purchase Order”) for the quantities of Products and estimated delivery
dates set forth on attached Exhibit B (the “Initial Forecast”). The Initial
Purchase Order shall be deemed accepted by Seller within ten (10) days of
receipt, unless objected to in writing by Seller prior to the expiration of 10
days of receipt of Initial Purchase order.
 
2.8. Additional Purchase Orders. Buyer may from time to time submit to Seller
purchase orders (each an “Additional Purchase Order”) in addition to the Initial
Purchase Order by means of a first class certified mail return receipt
requested, receipt verified overnight courier, receipt verified electronic mail,
or receipt verified facsimile communication. Seller shall be deemed to have
received an Additional Purchase Order on the date of its receipt verified
electronic mail or electronically confirmed facsimile receipt if sent before
4:00 pm Pacific time or on the next day if sent thereafter, and upon its
delivery to Seller by first class certified mail return receipt requested or
receipt verified overnight courier service. Each Additional Purchase Order shall
include the following, as applicable: (i) the date of the Additional Purchase
Order; (ii) description of the Products ordered, including part numbers and
quantity; (iii) prices; (iv) Delivery Date(s); (v) address(es) for shipment;
(vi) payment terms; and (vii) mode of shipment. Seller shall notify Buyer in
writing within ten (10) business days of receipt of any Additional Purchase
Order setting forth either (a) its acceptance or rejection of all of the terms
of the Additional Purchase Order; or (b) any proposed amendments to the terms,
Delivery Date(s) or quantities for the Products ordered. If Seller responds
pursuant to (b) above, Buyer and Seller shall negotiate in good faith and in a
timely manner such Delivery Dates and quantities. Upon agreement of the Parties,
an authorized representative of each Party shall execute the Additional Purchase
Order, and on the date of Seller’s execution the Additional Purchase Order shall
be deemed accepted. Failure by Seller to object in writing to Buyer prior to the
expiration of 10 days of receipt of Additional Purchase order shall be deemed
acceptance of an Additional Purchase Order. Each Additional Purchase Order shall
become binding upon the Parties upon acceptance.
 
 
4

--------------------------------------------------------------------------------

 
 
2.9. Reschedules. If Seller does not comply with any of its delivery
obligations, Buyer may, in Buyer’s sole discretion and at Seller’s sole cost and
expense, (a) approve a revised Delivery Date, or (b) require expedited or
premium shipment. Unless otherwise expressly agreed to by the Parties in
writing, Seller may not make partial shipments of Products to Buyer, without
Buyer’s approval.
 
2.10. Conflicting Terms. This Agreement shall govern the Initial Purchase Order
and each Additional Purchase Order, and any conflict or inconsistency between
the terms of this Agreement and any such document shall be resolved in favor of
this Agreement, unless Buyer and Seller expressly state their acceptance of such
conflicting terms. No additional or conflicting terms in any acknowledgement or
acceptance from Seller or Buyer shall govern.
 
2.11. Specifications Changes. Buyer may at any time propose a change in the
Specifications by submitting written notice to Seller detailing the nature,
extent and proposed manner of performance of the proposed change, and estimated
scheduling, pricing and cost information relating thereto. Seller shall evaluate
each such request, and submit to Buyer a written response to each such request
within thirty (30) business days following receipt thereof, unless otherwise
agreed by the Parties. Seller’s written response shall address any impact the
proposed changes will have on the Initial Purchase Order or any pending
Additional Purchase Orders and on manufacture of the Products. The Parties shall
negotiate the desired changes in good faith. If the Parties mutually agree to
the changes, Buyer shall prepare a written description of the agreed changes (a
“Specifications Change”), which will become effective when it is signed by both
Parties. The Specifications Change will be incorporated into this Agreement and
as part of any relevant Initial Purchase Order or pending Additional Purchase
Orders and will prevail over any inconsistent terms of thereof. Seller shall
implement such mutually agreed changes in an expeditious and commercially
prudent manner.
 
2.12. Forecasts.
 
(a) On a monthly basis, Buyer will update the Initial Forecast and provide
Seller with a six-month rolling forecast of anticipated Product orders for
Additional Purchase Orders. Except where this Agreement is terminated pursuant
to Section 10.2, the first two (2) months in each forecast shall be considered
firm orders (subject to Section 2.8). The remaining four months of each forecast
will be non-binding and freely subject to change. By the fifteenth (15th) day of
each month, the rolling six-month forecast will be updated and transmitted to
Seller in accordance with this Section 2.12. Within fifteen (15) days after
receipt by Seller of each forecast, the Parties shall establish a mutually
agreeable delivery schedule for Product(s) under Additional Purchase Orders.
 
(b) Buyer will be financially responsible for any raw materials ordered by or on
behalf of Buyer in order to meet any firm order portion of the rolling forecast,
and will reimburse Seller for any such raw materials which Seller cannot use due
to termination of any Purchase Order of this Agreement.
 
(c) Increases to firm order quantities must be requested not less than 60 days
prior to requested delivery and must be approved in writing by Seller.
 
2.13. Long-Lead Time Components. Upon Buyer’s request, Seller agrees to stock
additional raw materials with long lead times to meet anticipated demand.  Any
such requests will be paid by seller upon presentation of the request, with such
amount to be deducted from future invoices from Seller to Buyer. Buyer will be
financially responsible for any raw materials ordered by or on behalf of Buyer
related to any additional such request, and will reimburse Seller for any such
raw materials which Seller cannot use due to termination of any Purchase Order
of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
2.14. Obsolete Components. Promptly after Seller determines any component used
in the Products will be obsolete, Seller will notify Buyer. Buyer will have
thirty (30) days to notify Seller of its decision to (i) buy additional
quantities of the component for future needs; (ii) institute a Specifications
Change under Section 2.11, or (iii) undertake the qualification of a replacement
part.
 
2.15. Subcontracting. Seller may subcontract any services required of Seller
hereunder, in whole or in part, provided that all such services performed by any
such subcontractors shall be performed in accordance with the terms of this
Agreement (including the Specifications).


3. Labeling; Manufacturing Location.


3.1. Labeling; Buyer Trademarks.
 
(a) Seller and Buyer shall jointly develop a specification for labeling of the
Products.  Seller shall label and package the Products according to the
specification agreed to in writing by Buyer and Seller.  This specification may
be changed from time to time by agreement of the Buyer and Seller.  Buyer hereby
grants Seller a nonexclusive, nontransferable, worldwide, royalty-free right and
license to use Buyer’s trademarks, trade names and logos, and Buyer’s artwork,
trade dress and packaging designs, as designated from time to time in writing by
Buyer (the “Buyer Trademarks”) solely for Seller’s labeling and packaging of the
Products and production of product inserts and other materials related to the
Products, if and as directed by Buyer from time to time during the Term. Seller
shall include any Seller trademark or logo on the Products and any reference or
code as is required by any Applicable Regulation.


(b) Seller shall not:


(i) use or permit any agent or subdistributor of Seller to use any trademark or
product names confusingly similar to the Seller Trademarks;
 
(ii) use or permit any agent or subdistributor of Seller to use the Buyer
Trademarks on any objects other than the Products and accompanying items listed
above; or
 
(iii) register or attempt to register any trademark registration for any
trademark that is identical or similar to the Buyer Trademarks.


(c) Except as specifically provided herein, nothing in this Agreement shall be
deemed to confer upon Seller or any third party any right, title or interest in
any of the Buyer Trademarks. All goodwill associated with the use by Seller of
the Buyer Trademarks shall enure solely to the benefit of Buyer.
 
3.2. No Changes. Seller may not change or deviate from the Specifications and
Manufacturing/Quality System Requirements without the prior written consent of
Buyer.


4.  
Shipment and Acceptance Testing.



4.1. Shipment. Seller shall ship Products in accordance with the Initial
Purchase Order and each binding Additional Purchase Order. Products shall be
marked for shipment to Buyer or to Buyer’s designated destination, and delivered
to a carrier designated by Buyer or, if not so designated by Buyer, to a carrier
chosen by Seller, F.O.B. origin. Seller shall include with each shipment of
Products written confirmation of conformance of such Products to the
Manufacturing/Quality System Requirements, Specifications and all Applicable
Regulations. Such written confirmation shall in no way limit Buyer’s rights to
inspect and test the Products or Buyer’s rights under any warranty or of
indemnification hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2. Risk of Loss and Title. Risk of loss and title shall pass to Buyer at time
of delivery to the F.O.B. point.
 
4.3. Acceptance Testing. Notwithstanding any written confirmation from Seller,
any Products manufactured hereunder shall be received by Buyer subject to
inspection and performance testing in accordance with the testing protocol set
forth in the Manufacturing/Quality System Requirements (or as otherwise agreed
by the Parties). Buyer shall have thirty (30) days from the date of receipt of
each shipment of Products to determine to its reasonable satisfaction whether
the Products conform in all material respects to the applicable Specifications
and have been manufactured in conformity with the Manufacturing/Quality System
Requirements and all Applicable Regulations (the “Testing Period”). If and when
Buyer notifies Seller in writing that the Products conform in all material
respects to the applicable Specifications and have been manufactured in
conformity with the Manufacturing/Quality System Requirements and all Applicable
Regulations, “Acceptance” shall be deemed to have occurred. Buyer’s failure to
provide notice of Acceptance or Rejection (defined below) to Seller prior to the
end of the applicable Testing Period shall be deemed Acceptance. The Acceptance
of any Product shall in no way limit Buyer’s rights under any warranty or for
indemnification hereunder.


4.4. Rejection.


(a) If Buyer reasonably determines that any Products do not conform in any
material respects to the applicable Specifications or have not been manufactured
in conformity with the Manufacturing/Quality System Requirements or any of the
Applicable Regulations, Buyer shall notify seller in the form of a formal
“customer complaint” or an NCR generated by the Buyer and delivered to the
Seller.  The Seller will have 10 business days to respond and will follow the
methodology outlined in the Sellers’s ISO Quality manual. Buyer and Seller will
discuss the nonconformance and disposition which may include “Use As Is”,
“Rework/Repair”, or “Reject/Scrap/Return”.
 
(b) All returns and reshipments shall be F.O.B. Buyer’s facilities or the
facilities of Buyer’s designated destination. Seller shall insure all returns
and reshipments against loss or damage for the full replacement value of the
Products returned or reshipped, and shall pay all freight and insurance costs
for such Products. In the event of any destruction of nonconforming Products,
Buyer (or Buyer’s customer, as applicable) shall, if requested by Seller,
deliver to Seller an appropriate written confirmation of destruction.


5.  
Prices; Payment.



5.1. Prices. During the Term of this Agreement, Buyer shall pay to Seller the
prices for each Product as set forth in Exhibit C.
 
5.2. Invoices. Seller shall invoice Buyer for the Product price upon shipment of
Products under the Initial Purchase Order or any Additional Purchase Order.
Seller shall invoice Buyer for any other amounts due hereunder not later than 10
days after shipment date.  Special invoices may be negotiated with the Buyer for
exceptional items as needed.
 
 
7

--------------------------------------------------------------------------------

 
 
5.3. Payment Terms. Payment for Products shall be due thirty (30) days from the
date of the relevant invoice for the Products. Any other amounts due under this
Agreement shall be payable thirty (30) days from date of receipt by Buyer of the
invoice. All amounts shall be paid in U.S. Dollars.  Special payment terms may
be negotiated with the Buyer in exceptional circumstances as needed.
 
5.4. Taxes. Any taxes, levies or similar governmental charges, now in force or
enacted in the future, however, designated (“Taxes”) including related penalties
and interest, imposed by any governmental authority on or measured by the
activities described herein shall be paid by Buyer in addition to the prices
invoiced. Buyer shall pay, or reimburse Seller for the payment of all Taxes
including related penalties and interest, except Taxes for which Buyer has
provided a certificate of exemption or resale acceptable to both Seller and the
appropriate taxing authority.


6.  
Buyer’s Distribution Rights.



6.1. Appointment. Seller hereby appoints Buyer, and Buyer hereby accepts such
appointment, as the exclusive distributor of the Products during the Term for
the purpose of Modifying the Products, as set out in the Specifications in
Exhibit A, to be enabled for smart shipper capability, along with the right to
promote, market, and rent, such enabled Products to customers in connection with
the provision of electronic tracking services for the Products. Buyer’s right to
distribute products under this Agreement shall include all extensions and
improvements to the Products, as they are released by Seller from time to time.
Buyer’s exclusive territory to promote and distribute the Products on this basis
is worldwide, and Seller shall not itself, and shall not authorize any third
party to, directly or indirectly, promote or distribute the Products, or any
products that are competitively similar to the Products as delivered by Seller
or as modified by Buyer, during the Term. Notwithstanding the foregoing, on
termination of this Agreement for any reason or if Buyer determines that it is
not economical to rent the Products as modified for smart shipper capability,
Buyer shall be authorized to sell any Products in its inventory without smart
shipper capability, but only after offering the Products to Seller first.
 
6.2. Subdistributors. Buyer shall be authorized to appoint subdistributors or
agents for the sale of Products. Buyer shall at all times remain fully liable
for any act or omission by its subdistributors and agents.


7.  
Warranties.



7.1. Product Warranty.
 
(a) Seller warrants to Buyer that the Products shall (i) be free from defects in
materials and workmanship under normal use and conditions and conform in all
material respects to the applicable Specifications for a period of one year from
the date of shipment to Buyer; (ii) meet and be manufactured in conformity with
the Manufacturing/Quality System Requirements and all Applicable Regulations;
(iii) be free and clear of any lien or encumbrance upon delivery to and
acceptance by Buyer; and (iv) be new.


(b) Without limiting any of Buyer’s remedies at law or in equity, Buyer may
return any defective or nonconforming Product with written notice to Seller and
acceptance by the Seller, and Seller shall, at Buyer’s election, promptly
replace the same free of any additional charge or reimburse Buyer for the total
amount paid for such Products. The reasonable shipping costs of return shall be
borne by Seller.
 
 
8

--------------------------------------------------------------------------------

 
 
7.2. Intellectual Property. Seller warrants to Buyer, and Buyer warrants to
Seller, to the best of their knowledge, that the Products as delivered to Buyer,
and any subsequent software developed by Buyer to Modify the Products, shall not
infringe upon or violate the rights of any third parties, including, but not
limited to, any Intellectual Property Rights.
 
7.3. Other Warranties. Each Party hereto warrants to the other Party that such
Party has full power to enter into this Agreement and perform the obligations
set forth herein, and such ability is not materially limited or restricted by
any agreements or understandings between either Party and other persons or
companies.
 
7.4. Warranties to Customers. Buyer may warrant the Products to its customers in
any way Buyer deems appropriate, provided that Seller assumes no additional
liability for any such warranties.
 
7.5. DISCLAIMER. THE WARRANTIES SET FORTH HEREIN ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED BY
SELLER, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.


8.  
Indemnification.



8.1. Indemnification by Seller. To the extent allowable by law, Seller hereby
assumes all liability for, and agrees to indemnify, defend and hold harmless
Buyer and its successors, permitted assigns, agents and employees from and
against, any and all liabilities, losses, damages, claims and expenses to the
extent that they arise from third party claims, actions or demands including
without limitation, claims arising in contract or tort (including gross
negligence), strict liability or otherwise (collectively, “Claims”) that (a)
Seller’s material breach of any of its representations or warranties or any
other obligation hereunder, or (b) Seller’s gross negligence or willful
misconduct; provided that Seller’s indemnification obligations shall not apply
to the extent that such Claims arise from Buyer’s gross negligence or willful
misconduct or breach of any of its representations or warranties or any other
obligation hereunder.
 
8.2. Indemnification by Buyer. To the extent allowable by law, Buyer hereby
assumes all liability for, and agrees to indemnify, defend and hold harmless
Seller and its successors, permitted assigns, agents and employees from and
against, any and all liabilities, losses, damages, claims and expenses to the
extent that they arise from third party claims, actions or demands including
without limitation, claims arising in contract or tort (including gross
negligence), strict liability or otherwise (collectively, “Claims”) or to the
extent arising from (i) Buyer’s material breach of any of its representations or
warranties or any other obligation hereunder, or (ii) Buyer’s gross negligence
or willful misconduct; provided that Buyer’s indemnification obligations shall
not apply to the extent that such Claims arise from Seller’s gross negligence or
willful misconduct or breach of any of its representations or warranties or any
other obligation hereunder; or (iii) Buyer making warranties to customers beyond
those provided for in this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 


9.  
Confidentiality.



9.1. Confidential Information.  For purposes of this Agreement, the term
“Confidential Information” means, with respect to each of the Parties and each
of their respective affiliates (each, a “Disclosing Party”), information that is
proprietary to the Disclosing Party, including patent applications, know-how,
designs, formulas, processes, technology, plans, data, trade secrets,
inventions, discoveries, improvements and ideas or works of authorship or other
information relating to its business; information concerning any of its past,
current or possible future products or projects; information about its research,
development, purchasing, accounting, marketing, or selling of products or
services; and information concerning any of its past, current or possible future
customers or business prospects.  Confidential Information will include
information furnished in both written and oral form to a Party (the “Receiving
Party”) or any of their respective directors, officers, employers, agents or
advisors (collectively, such Party’s “Representatives”).  The terms of this
Agreement constitute Confidential Information.  Confidential Information will
not include (a) any information lawfully in the possession of the Receiving
Party prior to the date of disclosure thereof by the Disclosing Party or its
Representatives, on a non-confidential and lawful basis, (b) any information
which is in the public domain or hereafter becomes a part thereof through no
fault of the Receiving Party, (c) any information that becomes available to the
Receiving Party on a non-confidential and lawful basis from a source other than
any other Person bound by this Agreement, or (d) any information disclosed from
one Person bound by this Agreement to another which is expressed in writing by
the Disclosing Party to be non-confidential.  Each Party acknowledges that the
Confidential Information derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use.
 
9.2. Protection of Confidential Information.  Except as otherwise may be
specifically provided herein, each Party shall hold all Confidential Information
of a Disclosing Party in the strictest confidence and shall disclose such
Confidential Information only to its respective Representatives who have a need
to know such information, which Representatives shall also hold such information
in the strictest confidence.  Further, each Party agrees that it (i) shall use
each Disclosing Party’s Confidential Information solely and exclusively for
carrying out the purposes of, or its rights under, this Agreement and shall not
otherwise utilize a Disclosing Party’s Confidential Information for the benefit
of the Receiving Party or any third party.  Each Receiving Party will direct its
Representatives to treat a Disclosing Party’s Confidential Information in
accordance with this Agreement and to exercise such precautions or measures as
may be reasonable in the circumstances to prevent improper use of such
Confidential Information by them, and each Receiving Party will be responsible
for any breaches by such Representatives of this Agreement.  Each Receiving
Party shall take, at its sole cost and expense, all reasonable measures,
including but not limited to court proceedings, to restrain its Representatives
(or former Representatives) from unauthorized disclosure or use of a Disclosing
Party’s Confidential Information.  Each Receiving Party agrees that, at the
Disclosing Party’s request, it will cooperate, and will cause its
Representatives to cooperate, fully with the Disclosing Party in any and all
legal action taken by the Disclosing Party to protect the Disclosing Party’s
rights in its Confidential Information.
 
9.3. Compelled Disclosure.  This Agreement does not prohibit the disclosure of
Confidential Information where applicable law requires, including, but not
limited to, disclosure in response to subpoenas and/or orders of a governmental
agency or court of competent jurisdiction and any disclosures necessary to
comply with applicable securities laws.  In the event the Receiving Party is
required to disclose Confidential Information in response to subpoenas and/or
orders of a governmental agency or court of competent jurisdiction, the
Receiving Party shall promptly notify the Disclosing Party in writing, and
cooperate, and cause its Representatives to cooperate, at the Disclosing Party’s
sole expense, with the Disclosing Party in seeking to limit the disclosure of
such Confidential Information.  In the event that a protective order or other
remedy is not promptly obtained to limit the disclosure, the Receiving Party or
any Representative to whom the Receiving Party transmits the Disclosing Party’s
Confidential Information shall furnish only that portion of the Disclosing
Party’s Confidential Information which in the opinion of such person’s counsel
is legally required and shall exercise its best efforts to obtain a protective
order or other reliable assurance that confidential treatment shall be accorded
to the Disclosing Party’s Confidential Information.
 
 
10

--------------------------------------------------------------------------------

 
 
9.4. Return of Information.  Upon any termination, cancellation or expiration of
this Agreement, or upon the Disclosing Party’s request for any reason (other
than in breach of this Agreement), the Receiving Party shall return promptly to
the Disclosing Party or certify the destruction of the originals and all copies
of any written documents, tools, materials or other tangible items containing or
embodying Confidential Information of the Disclosing Party; provided, however,
that the Receiving Party shall be entitled to retain one copy of Confidential
Information of the Disclosing Party as is necessary as a record as to what is
confidential and what was returned or destroyed.  Notwithstanding the foregoing,
a Receiving Party shall not be required to attempt to permanently delete
Confidential Information electronically captured by its automated archival
back-up systems.
 
9.5. Remedies.  The Receiving Party agrees that its obligations provided in this
Article 9 are necessary and reasonable in order to protect the Disclosing Party
and its business, and expressly agrees that monetary damages may be inadequate
to compensate the Disclosing Party for any breach by the Receiving Party of its
covenants and agreements set forth in this Agreement.  Accordingly, each
Receiving Party agrees and acknowledges that in the event of any such breach or
threatened breach, in addition to any other remedy that may be available in law,
in equity or otherwise, the Disclosing Party shall be entitled to seek and
obtain injunctive relief against the threatened breach of this Agreement or the
continuation of any such breach by the Receiving Party, without the necessity of
proving actual damages.
 
9.6. Survival.  The terms and provisions of this Section 9 will survive any
termination of this Agreement for a period of five years and shall bind the
Parties’ successors and assigns.


10.  
Term and Termination.



10.1. Term. This Agreement shall commence as of the Effective Date and shall
continue for twenty (20) years unless sooner terminated as set forth herein.
This Agreement may only be extended thereafter pursuant to agreement of the
Parties in writing (with any such extensions being a “Renewal Term”). The
Initial Term and any Renewal Terms are referred to jointly as the “Term.”
 
10.2. Early Termination. If either Party is in material breach of any of its
obligations under this Agreement and fails to cure that breach within one
hundred eighty (180) days after receipt of written notice of such breach from
the nonbreaching Party, the nonbreaching Party may terminate this Agreement
immediately by giving written notice of such termination.  For this purpose,
Seller will be able to effectuate a cure with respect to a breach involving
(i) the timely shipment of Products subject to the Initial Purchase Order or any
Additional Purchase Order no more than two (2) times during any twelve
(12)-month period during the Term provided that shipment is not delayed by more
than ten (10) business days for any such late shipment, and (ii) the delivery of
nonconforming Products subject to the Initial Purchase Order or any Additional
Purchase Order so long as the nonconforming Products do not constitute more than
fifteen percent (15%) of the Products to be delivered in any three (3)-month
period.
 
 
11

--------------------------------------------------------------------------------

 
 


10.3. Effects of Termination.
 
(a) Upon any expiration or termination of this Agreement, in addition to the
Parties’ other rights and remedies at law and in equity, the Parties shall have
the following rights and obligations:


(i) The Parties shall negotiate in good faith the delivery of any Products under
any outstanding Initial Purchase Order or binding Additional Purchase Orders,
and Buyer shall pay for such Products in accordance with the terms of this
Agreement.
 
(ii) Other than in the case of a termination by Seller under Section 10.2 for
uncured material breach by Buyer, Seller shall supply Buyer with up to three (3)
months of Buyer’s forecasted requirements of the Products, pursuant to
Additional Purchase Orders under Section 2.8 that are delivered by Buyer and
accepted by Seller within forty-five (45) days prior to the effective date of
termination, at the price and subject to the terms specified herein (the “Final
Order”). Seller shall deliver the Products ordered in the Final Order as soon as
they are produced.
 
(iii) Termination of this Agreement shall have no effect on Buyer’s right, after
the effective date of termination, to promote and provide shipper tracking and
other maintenance and support services to existing or new customers with regard
to, and to resell, lease or otherwise deal in, existing Products that Buyer has
already placed into service or has in inventory as of the effective date of
termination or that Buyer purchases under the Final Order.


(iv) The Parties shall each perform their respective post-termination
obligations described in the Manufacturing/Quality System Requirements.


10.4. Survival of Certain Obligations. Notwithstanding the expiration or
termination of this Agreement, any provision of this Agreement shall survive
termination that by its nature is necessary to permit the Parties to perform
their respective obligations under Section 10.2 or that applies to the
Parties’ relationship generally, including Sections 8 and 9, shall continue in
for five years as provided for under Section 9, and under Section 8 for as long
as provided for under any federal or state applicable statute of limitations.


11.  
Miscellaneous.



11.1. Independent Contractors. Notwithstanding anything else set forth herein to
the contrary, the relationship of the Parties to this Agreement is that of
independent contractor, and nothing herein shall be construed to create a
partnership, joint venture, franchise, employment, or agency relationship
between the Parties. Neither Party shall have authority to enter into agreements
of any kind on behalf of the other Party, nor shall either Party have the power
or authority to bind or obligate the other Party in any manner to any third
party. Seller shall be responsible for the timely withholding and payment of all
taxes in connection with its services hereunder (including for Seller’s
employees who provide any services), including federal, state and local income
tax, social security tax, Medicare tax, unemployment insurance taxes, and any
other taxes or fees or the like.
 
 
12

--------------------------------------------------------------------------------

 
 
11.2. Assignment. Neither Party may assign any of its rights or obligations
hereunder in whole or in part without the prior written consent of the other
Party. Any attempted assignment in violation of this provision shall be null,
void and without legal effect.
 
11.3. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing.  Without limiting the manner by which written notice may otherwise be
given, any notice shall be effective if given by a form of Electronic
Transmission consented to in writing by the Party to whom the notice is given,
which consent has not been revoked in writing.  Notice will be deemed to have
been given (i) when delivered if personally delivered by hand (with written
confirmation of receipt), (ii) when received if sent by a nationally recognized
overnight courier service (receipt requested), (iii) five business days after
being mailed to a Party’s address set forth in the records of the Company or
designated in writing by such Party, if sent by first class mail, return receipt
requested, (iv) when receipt is acknowledged by an affirmative act of the Party
receiving notice, (v) if sent by receipt verified facsimile telecommunication,
when directed to a number at which the Party receiving notice has consented to
receive notice, (vi) if by receipt verified electronic mail, when directed to an
electronic mail address at which the Party receiving notice has consented to
receive notice, or (vii) if by any other form of receipt verified  Electronic
Transmission, when directed to the Party who is receiving notice.


If to Buyer:


Mike Rice, President
biologistex CCM, LLC
3303 Monte Villa Parkway, #310
Bothell, WA 98021


If to Seller :


Dana Barnard, Manager
SAVSU Technologies, LLC
1 High Country Road
Santa Fe, NM 87508


11.4. Headings.  The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
11.5. References.  References to Sections, Exhibits, Schedules and like
references are to Sections, Exhibits, Schedules and the like of this Agreement
unless otherwise expressly provided.
 
11.6. Construction.  The word “including” means “including without
limitation.” The use of the masculine, feminine or neuter gender or the singular
or plural form of words will not limit any provisions of this Agreement.
 
11.7. Governing Law. All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by the internal
laws of the state of Delaware, without giving effect to any choice of law
provisions thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
11.8. Venue. Any action at law, suit in equity, or judicial proceeding of any
kind arising directly, indirectly, or otherwise in connection with, out of,
related to or from this Agreement or the relationship between the Parties shall
be litigated only in the courts located in Santa Fe County, State of New Mexico,
and the Parties waive any right they may have to challenge the jurisdiction of
this court or seek to bring any action in any other forum, whether originally or
by transfer, removal, or change of venue.
 
11.9. Entire Agreement; Amendments. This Agreement, including the Exhibits
attached hereto, the Initial Purchase Order and any Additional Purchase Orders,
constitutes the entire agreement between the Parties concerning the subject
matter hereof, and supersedes and replaces all prior or contemporaneous
understandings or agreements, written or oral, regarding such subject matter. No
amendment to or modification of this Agreement will be binding unless in writing
and signed by a duly authorized representative of both Parties.
 
11.10. Severability. If any provision or provisions of this Agreement shall be
determined to be unenforceable, then the Parties shall in good faith negotiate
for a substitute provision addressing the same subject matter as the
unenforceable provision(s) as may then be considered to be enforceable;
provided, however, that if no substitute provision can be formulated which shall
be accepted by the Parties as enforceable, this Agreement shall nonetheless
continue in full force and effect with the unenforceable provision(s) stricken
herefrom.
 
11.11. Waiver. The failure or delay of either Party to enforce at any time any
provision hereof shall not be construed to be a waiver of such provision or of
the right thereafter to enforce each and every provision. No waiver by either
Party to this Agreement, either express or implied, of any breach of any term,
condition, or obligation of this Agreement, shall be construed as a waiver of
any subsequent term, condition, or obligation of this Agreement.
 
11.12. Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original hereunder. Each Party agrees to be
bound by its own facsimile or telecopy signature, and accepts the facsimile or
telecopy signature of the other Party hereto.
 
11.13. Remedies. All remedies set forth in this Agreement are cumulative and in
addition to any other or further remedies provided in law or in equity.
 
11.14. Construction. Words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a section or
paragraph in which such words appear, unless the context otherwise requires. The
singular shall include the plural, unless the context otherwise requires.
Whenever the word “include,” “includes” or “including” appears in this
Agreement, it shall be deemed in each instance to be followed by the words
“without limitation.”
 
 
14

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized and empowered officer and representatives as of the
Effective Date.
 


BIOLOGISTEX CCM, LLC
SAVSU TECHNOLOGIES, LLC
By:/s/ Mike Rice                                                               
Name:  Mike Rice
Title:  President
By:/s/ Dana
Barnard                                                                 
Name:  Dana Barnard
Title:  Manager

 
Attachments:
Exhibit A – Product Specifications
Exhibit B – Initial Forecast
Exhibit C – Prices
Exhibit D – Manufacturing / Quality System Requirements
 
 
15

--------------------------------------------------------------------------------

 
 






EXHIBIT A
 




[**Confidential Treatment Requested**]
 
 
16

--------------------------------------------------------------------------------

 


EXHIBIT B
 
 
INITIAL FORECAST
 


Buyer’s agrees to purchase [**CONFIDENTIAL TREATMENT REQUESTED**] units during
the first 24 months commencing on the first day of the month following the
SUPPLY AGREEMENT EFFECTIVE DATE, with delivery to be made by the 5th day of the
month as follows (“Initial Forecast”):
 
 
Months 1-6:                          [**CONFIDENTIAL TREATMENT REQUESTED**]
units/month
Months 7-18:                        [**CONFIDENTIAL TREATMENT REQUESTED**]
units/month
Months 18-24:                      [**CONFIDENTIAL TREATMENT REQUESTED**]
units/month


 


Buyer’s obligation to purchase the Initial Forecast shall be adjusted to reflect
the effect of any failure by Seller to deliver Products according to the
delivery schedule herein; any change in design or specifications of the
Products; any failure of Seller to deliver Products that conform to the
applicable Specifications and manufacturing and quality system requirements; or
any infringement claim, change in regulations, event of force majeure or other
event outside the control of a Party that interrupts or inhibits customer demand
for the Products.
 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
 
PRICES
 


Product Categories


1. EVO shipping containers
2. Cold Packs
3. Payload box inserts
4. Vial Racks
5. Disposable liners
6. Disposable shipping boxes
7. [**Confidential Treatment Requested**] electronics
 
 
Category Descriptions
 
1. EVO Shipping Containers
The EVO -S contains a package of [**Confidential Treatment Requested**]
electronics which include a Sensor Pack, Communication Device, Battery Pack, and
Thermocouple. The EVO -D  models do not include any embedded [**Confidential
Treatment Requested**] electronics.
 
2. Cold Packs
The Cold Packs produced by SAVSU are designed to be used with each particular
product line too provide the appropriate thermal mass necessary to deliver the
desired payload temperature during shipment. These Cold Packs include a range of
sizes to accommodate optimal pack out fit and performance. The type of phase
change material inside each Cold Pack also further distinguishes the Cold Packs.
The phase change materials used will include water or other materials, which are
designed to phase change at specified temperatures to accomplish the desired
shipping temperature.
 
3. Payload box inserts
Payload box inserts are products, which are specifically designed to hold and
protect a specific size payload within a SAVSU insulated shipping container.
 
4. Vial Racks
Vial Racks are designed to function are a payload box insert for shipments,
which require the use of dry ice. The Vial racks are designed to secure the
payload when it is surrounded by dry ice. The Vial Racks also provide a means of
optimizing the temperature stability of the payload as dry ice sublimates.
 
5. Disposable Liners
The disposable liners are used within a SAVSU shipping container to allow for
easy sanitary reuse of the shipping container. The liners are placed inside a
SAVSU shipping container prior to pack out and then they are removed and
replaced with a new liner prior to packing out a new shipment.
 
6. Disposable Shipping Boxes
Each SAVSU insulated shipping container may be protected from dirt, debris and
shipping labels by utilizing Disposable Shipping Box These boxes are optimally
designed to fit each SAVSU insulated shipping container.
 
7. [**Confidential Treatment Requested**] Electronics
[**Confidential Treatment Requested**] electronics include a Sensor Pack,
Communication Device, Battery Pack, Battery Charger, and Thermocouple.
 
 
18

--------------------------------------------------------------------------------

 


SAVSU Insulated Containers
Prices FOB Leon, Mexico
Model
Price
EVO -S- 5° (2° - 8° Refrigerated)
Includes [**Confidential Treatment Requested**] electronic package and 2 cold
packs. (Battery charger not included)
$[**Confidential Treatment Requested**]
EVO -S- 22° (20° - 25° CRT))
Includes [**Confidential Treatment Requested**] electronic package and 2 cold
packs. (Battery charger not included)
$[**Confidential Treatment Requested**]
EVO -S- -80° (Dry Ice)
Includes [**Confidential Treatment Requested**] electronic package and 1 vial
rack
$[**Confidential Treatment Requested**]
EVO -D- 5°
Includes 2 cold packs
$[**Confidential Treatment Requested**]
EVO -D- CRT
Includes 2 cold packs
$[**Confidential Treatment Requested**]
EVO -D- -80°
Includes 1 vial rack
$[**Confidential Treatment Requested**]

 
Interior Components
Prices FOB Leon, Mexico
Cold Packs
Price
   
EVO 5° top
$[**Confidential Treatment Requested**]
   
EVO 5°  bottom
$[**Confidential Treatment Requested**]
   
EVO 22° top
$[**Confidential Treatment Requested**]
   
EVO 22° bottom
$[**Confidential Treatment Requested**]
   
Payload Box  Inserts
Price
EVO-PBI - 1”
$[**Confidential Treatment Requested**]
EVO-PBI - 1.5”
$[**Confidential Treatment Requested**]
EVO-PBI - 2”
$[**Confidential Treatment Requested**]
EVO-PBI - 2.5”
$[**Confidential Treatment Requested**]
EVO-PBI - 3”
$[**Confidential Treatment Requested**]
Vial Racks
Price
 

 
 
 
19

--------------------------------------------------------------------------------

 
 

 Cold Packs  Price  
VR-EVO
$[**Confidential Treatment Requested**]
 
Disposable Liners
Price
 
DL-EVO
$[**Confidential Treatment Requested**]
 
Disposable Shipping Boxes
Price
   
DSB-EVO
$[**Confidential Treatment Requested**]
   

 
 
[**Confidential Treatment Requested**] Replacement Parts
Prices FOB [**Confidential Treatment Requested**]
Part #
Description
Price
BFA 10068
PT300 Verizon
(w/o WiFi)
$[**Confidential Treatment Requested**]
BFA 10076
PT300D WiFi w/SIM
(Eseye and Verizon)
$[**Confidential Treatment Requested**]
BFA 10081
PT300D WiFi w/SIM
(KORE and Verizon)
$[**Confidential Treatment Requested**]
BFA 10062
PT300 Basic Sensor Pack
$[**Confidential Treatment Requested**]
BFA 10063
PT300 Advanced Sensor Pack
$[**Confidential Treatment Requested**]
BFA 10077
PT300 Accessory Pack
$[**Confidential Treatment Requested**]
BFA 10079
10,000 mAh Battery Pack
$[**Confidential Treatment Requested**]
BFA 10094
Temperature Probe
(non-NIST)
$[**Confidential Treatment Requested**]
BFA 10095
AC Battery Charger for
External Batter Pack
$[**Confidential Treatment Requested**]



 
20

--------------------------------------------------------------------------------

 






 




EXHIBIT D
 
 
MANUFACTURING / QUALITY SYSTEM REQUIREMENTS & WARRANTIES
 


[**Confidential Treatment Requested**]
 
21
 
 
 
 